Citation Nr: 0624923	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-36 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for right ear 
hearing loss.

2.  Entitlement to an evaluation in excess of 40 percent for 
prostatitis with a history of testicular pain.

3.  Entitlement to an evaluation in excess of 10 percent for 
right knee disability with chondromalacia, status-post 
arthroscopy and partial medial meniscectomy.

4.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1982 
to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO determined that new and material evidence had not been 
submitted sufficient to reopen the veteran's previously 
denied service connection claim for hearing loss of the right 
ear; increased the evaluation to 40 percent for service-
connected prostatitis; continued a 10 percent evaluation for 
service-connected right knee disability; and increased the 
evaluation to 10 percent for service-connected chondromalacia 
of the left knee.

In September 2004, the Board remanded the case for further 
development.  Due to a recent precedential opinion by the 
U.S. Court of Appeals for Veterans Claims (Court), the new 
and material issue must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's service-connected prostate disability is 
manifested by tenderness in the left inguinal area.  The 
veteran is in receipt of the maximum evaluation allowable 
based on urinary frequency.  There is no evidence showing 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times a day.
2.  The veteran's service-connected right and left knee 
disabilities are manifested by crepitus and tenderness to 
palpation in patellar facets and joint line; there is no 
evidence of swelling, effusion, or instability.  Bilateral 
knee range of motion is from zero to 135 degrees.

3.  The veteran has not submitted evidence tending to show 
that his service-connected disabilities of the prostate, 
right knee, and/or left knee require frequent 
hospitalization, are unusual, or cause marked interference 
with employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for prostatitis are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7527 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee disability with chondromalacia, status-post 
arthroscopy and partial medial meniscectomy, are not met.  38 
C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Codes 5010, 5259 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee are not met.  38 C.F.R. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in July 2002 and February 2005 letters.  
Collectively, these letters informed the veteran to submit 
any pertinent evidence he has in his possession, informed him 
of the evidence required to substantiate his claims being 
decided herein, the information required from him to enable 
VA to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and that he 
should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The claims folder contains 
service medical records and post-service medical records from 
the VA Medical Center in San Juan.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.  

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's increased 
rating claims, no additional disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).


Legal Criteria - Increased Rating Claims 

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to VA medical 
evidence.  For the purpose of reviewing the medical history 
of the veteran's service-connected disorder, see 38 C.F.R. 
§§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


Increased Rating Claim - Prostatitis

During service, the veteran had complaints of bilateral 
testicular pain; he was treated for prostatitis, and there 
was also a question as to whether the veteran had 
epididymitis.  In December 1985, the RO granted service 
connection for prostatitis with a history of bilateral 
testicular pain, and assigned a noncompensable evaluation, 
effective November 8, 1985.  In a January 1987 rating 
decision, the RO increased the evaluation to 10 percent, 
effective January 6, 1987.  The veteran is currently in 
receipt of a 40 percent evaluation for his prostate 
disability, effective June 28, 2002, pursuant to Diagnostic 
Code 7527.  

During his most recent VA examination in April 2004, the 
veteran complained of urinary frequency; he reported voiding 
approximately 30 times per day, and reported nocturia five to 
six times per night.  He denied any urgency, dysuria, or 
hesitancy.  He also reported "dribbling."  

Prostate gland injuries, infections, hypertrophy, 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2005).

A review of the record reflects that the veteran primarily 
complains of urinary dysfunction, and there is no evidence of 
urinary tract infection.  Therefore, the Board finds urinary 
dysfunction, specifically urinary frequency, to be the 
predominant symptom and will rate as such.

The highest evaluation allowable based on urinary frequency 
is a 40 percent evaluation which is warranted when there is 
evidence of a daytime voiding interval less than one hour, or 
awakening to void five or more times per night.  Diagnostic 
Code 7527.  In this case, a higher evaluation is not 
available as the veteran is in receipt of the maximum 
allowable evaluation based on urinary frequency.  

The only evaluation available in excess of 40 percent under 
Diagnostic Code 7527 is based on voiding dysfunction.  On 
review, however, there is no evidence demonstrating that the 
veteran experiences voiding dysfunction.  Since the medical 
evidence of record fails to show that the veteran has 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times a day, an evaluation 
in excess of 40 percent for service-connected prostate 
disability is not warranted under Diagnostic Code 7527.  38 
C.F.R. §§ 4.115a, 4.115b (2005).

The veteran did report erectile dysfunction on April 2004 VA 
examination.  However, the examiner opined that the veteran's 
erectile dysfunction is not secondary to his service-
connected prostate disability. 

As the preponderance of the evidence is against the increased 
rating claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


Increased Rating Claim - Right Knee

During service, the veteran had complaints of knee pain, and 
underwent a partial medial meniscectomy of the right knee.  
In December 1985, he was originally granted service 
connection for his right knee disability.  He is currently in 
receipt of a 10 percent evaluation for his right knee 
disability under the provisions of Diagnostic Code 5259, 
which is warranted for removal of the semilunar cartilage, 
symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).  
A 10 percent evaluation is the only evaluation allowable 
under Diagnostic Code 5259, therefore an increased evaluation 
pursuant to such code is not available.

There is no current evidence of ankylosis or recurrent 
subluxation or lateral instability of the right knee, and as 
such, application of Diagnostic Codes 5256 or 5257 would be 
inappropriate.  

Under Diagnostic Code 5258, a 20 percent evaluation may be 
assigned for dislocations and frequent episodes of locking, 
pain or effusion into the joint after semi lunar cartilage 
removal.  38 C.F.R. § 4.71a (2005).  In this case, however, 
despite the veteran's complaints of right knee locking, there 
is no medical evidence of locking and no evidence of effusion 
of the right knee.  As such, there is no competent medical 
evidence supporting assignment of a higher evaluation under 
Diagnostic Code 5258.

A knee disability may also be rated under Diagnostic Codes 
5260 and 5261, limitation of flexion and extension of the 
knee joint.  Under Diagnostic Code 5260, limitation of 
flexion of the knee to 60 degrees warrants a noncompensable 
evaluation, limitation of flexion to 45 degrees will result 
in the assignment of a 10 percent rating, limitation of 
flexion to 30 degrees warrants a 20 percent evaluation and 
limitation of flexion to 15 degrees warrants a 30 percent 
evaluation, the highest schedular evaluation under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Full range of knee motion is from 0 to 140 degrees.  See 38 
C.F.R. § 4.71a Plate II (2005).

On review, the veteran's right knee range of motion was from 
zero to 135 degrees on May 2004 VA examination.  Without 
evidence of extension limited to 15 degrees, or flexion 
limited to 30 degrees, a higher evaluation is not warranted.  
See Diagnostic Codes 5003, 5260, 5261 (2005).  Accordingly, a 
higher evaluation under Diagnostic Codes 5260 or 5261 is not 
warranted.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

The Board notes that application of Diagnostic Code 5259 
already includes consideration of sections 4.40 and 4.45 
because removal of the semilunar cartilage may result in 
complications producing loss of motion.  See VAOPGCPREC 9-98 
(Aug. 14, 1998).  As such, additional compensation based on 
painful motion of the right knee is not warranted.

As the preponderance of the evidence is against the increased 
rating claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).




Increased Rating Claim - Left Knee

The veteran's left knee disability is evaluated as 10 percent 
disabling, pursuant to Diagnostic Codes 5299-5010.  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  According to Diagnostic Code 
5003, the diagnostic code which rates impairment resulting 
from degenerative arthritis, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

In the absence of limitation of motion, a 10 percent 
disability rating will be assigned based upon x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent disability evaluation will 
be granted with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  These 10 percent and 20 percent 
ratings based on x-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003 (2005).

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted.  As there is no x-ray evidence of 
arthritis showing involvement of two or more major joints or 
two or more minor joint groups with occasional exacerbations, 
a higher evaluation under Diagnostic Code 5003 is not 
warranted.  The Board also finds that an evaluation in excess 
of 10 percent is not warranted for chondromalacia of the left 
knee based on limitation of motion.  See Diagnostic Codes 
5260, 5261, supra.  On May 2004 VA examination, the veteran's 
left knee range of motion of the left knee was to 135 
degrees.  As there is no evidence of extension limited to 15 
degrees or flexion limited to 30 degrees, a higher evaluation 
is not warranted.  See Diagnostic Codes 5003, 5260, 5261 
(2005).

The medical evidence of record also does not reflect that the 
veteran's left knee is ankylosed or dislocated, and there is 
no evidence of recurrent subluxation and instability, 
therefore Diagnostic Codes 5256, 5257, and 5258 are not for 
application.  

While the veteran complains of pain associated with his left 
knee, the May 2004 examiner specifically noted that the 
veteran was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  As 
such, the Board does not find that the veteran's left knee 
disability has resulted in functional disability in excess of 
that contemplated in the 10 percent evaluation already 
assigned pursuant to Diagnostic Code 5010.  See Deluca, 
supra.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected 
disabilities of the prostate, right knee, and left knee, and 
the evidence does not show that such disabilities cause 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6- 96.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
prostatitis, with a history of testicular pain, is denied.

Entitlement to an evaluation in excess of 10 percent for 
right knee disability with chondromalacia, status-post 
arthroscopy and partial medial meniscectomy, is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.


REMAND

The veteran is seeking to reopen a service connection claim 
for right ear hearing loss, last denied in December 1985.  At 
that time it was determined that hearing loss in the right 
ear pre-existed service and was not aggravated therein.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held in part that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

VCAA letters dated in July 2002 and February 2005 letters are 
of record and pertain to the instant appeal.  The February 
2005 VCAA letter advised the veteran what evidence is 
necessary to substantiate his underlying service connection 
claim for right ear hearing loss, however, neither the July 
2002 or the February 2005 letter discussed the basis for the 
denial in the prior decision.  Thus, these letters do not 
comply with the Kent ruling.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the claim; (2) notifies the 
veteran of the basis for the previous 
denial (disability pre-existed service 
and was not aggravated therein) and (3) 
notifies the veteran of what specific 
evidence would be required to 
substantiate the element or elements 
needed to grant the veteran's service 
connection claim (i.e., competent 
evidence that current right ear hearing 
loss either did not pre-exist service or 
that it increased in severity therein).  
This notice is outlined by the Court in 
Kent supra.  The notification letter 
should also advise the veteran of the 
evidence and information that is 
necessary to establish entitlement to his 
underlying service connection claim.  

2.  Following such development, the RO 
should review and readjudicate the new 
and material claim.  If any benefit 
sought on appeal remains denied, the RO 
shall issue the veteran and his 
representative a Supplemental Statement 
of the Case.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


